Exhibit 10.1

Resignation Agreement

This Resignation Agreement is entered into by and between Equity Residential
(the “Company”) and Donna Brandin (the “Executive”) as of as of September 5,
2007.

Witnesseth

Whereas, the Executive is currently an officer of the Company;

Whereas, the Company and the Executive desire to enter into this Resignation
Agreement to reflect the Executive’s resignation from her position as Executive
Vice President/Chief Financial Officer of the Company effective as of September
14,  2007 (the “Termination Date”);

Whereas, the Release Agreement to be executed by the Company and the Executive
and attached hereto as Exhibit A shall also delineate the payments and benefits
due the Executive from the Company pursuant to the Severance Agreement entered
into the parties as of September 10, 2004 (the “Severance Agreement”);

NOW THEREFORE, the Company and the Executive agree as follows:

1.     The Executive hereby resigns from her position as Executive
Vice-President/Chief Financial Officer of the Company and as an officer of all
subsidiaries of the Company effective as of the Termination Date.

2.     The Executive agrees that she will sign on or about the Termination Date
the Release Agreement attached hereto as Exhibit A, which upon execution shall
entitle the Executive to the payments and benefits delineated therein.

3.     The Executive hereby fully, finally, and unconditionally releases the
Company from any and all claims, suits, demands, charges, debts, grievances,
costs, attorneys’ fees or injuries of every kind or nature, whether known or
unknown, absolute or contingent, suspected or unsuspected, which the Executive
had or now has against the Company based on any matter or thing occurring or
arising prior to the date of this Resignation Agreement, including but not
limited to claims arising out of or relating to the Executive’s employment with
the Company or the separation of the Executive’s employment from the Company. 
This release includes, but is not limited to, claims for breach of any implied
or express employment contract, wrongful discharge or layoff, constructive
discharge, retaliatory discharge, defamation, intentional or negligent
infliction of emotional distress, invasion of privacy, loss of consortium,
negligence, impairment of economic opportunity or other common law matters;
claims for wages, bonuses or other compensation; and claims of any
constitutional right or discrimination based on age, color, concerted activity,
disability, marital status, national origin, parental


--------------------------------------------------------------------------------


status, race, religion, retaliation, sex, sexual orientation, source of income
or veteran’s status, including but not limited to claims arising under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Age Discrimination In Employment Act Of 1967, the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, the Equal Pay Act, the Family And Medical Leave Act, and any amendments to
any of these statutes, as well as any other state and local statutes and
ordinances prohibiting discrimination in employment, including but not limited
to the laws of the State of  Illinois.  The Executive further waives any right
to monetary recovery should any administrative agency pursue any released claim
on the Executive’s behalf.  If for any reason any such agency takes the position
that a pending charge has been brought on the Executive’s behalf or encompasses
the Executive, the Executive agrees to immediately advise the agency in writing
that she does not wish to be involved in the matter and that the agency should
terminate all efforts on her behalf, all claims having been fully and fairly
satisfied by this Agreement.  Excluded from this Agreement are any claims or
administrative charges which cannot be waived by law, claims relating to health
insurance continuation rights under the terms of COBRA, rights to vested
retirement benefits, if any, claims relating to enforcement of this Resignation
Agreement and the Severance Agreement, and claims for indemnification arising
under law, by-laws or contract.  THE EXECUTIVE UNDERSTANDS AND AGREES THAT THIS
RELEASE FOREVER BARS HER FROM SUING, ARBITRATING OR OTHERWISE ASSERTING A CLAIM
AGAINST THE COMPANY ON ANY RELEASED CLAIM.

In Witness Whereof, this Resignation Agreement has been executed as of the above
date.

Equity Residential

By:

/s/ David J. Neithercut

 

By:

/s/ Donna Brandin

 

David J. Neithercut,

 

 

Donna Brandin

 

Chief Executive Officer/President

 

 

Executive


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (the “Agreement”) is entered into by and between Equity
Residential (“Equity”), and Donna Brandin (“Employee”) as of September 14, 2007.

Witnesseth

Whereas, Employee was an officer of Equity;

Whereas, Equity and Employee entered into a Severance Agreement dated September
10, 2004 (the “Severance Agreement”) which provided Employee with certain
compensation and benefits in the event of the termination of her employment;

Whereas, Equity and Employee entered into a Resignation Agreement dated
September 5, 2007 (the “Resignation Agreement”) pursuant to which Employee
resigned her employment effective as of September 14, 2007 (the “Termination
Date”);

Whereas, Employee agreed in the Resignation Agreement to execute this Release
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and in the Severance Agreement and the Resignation Agreement and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Equity and Employee voluntarily and knowingly agree as
follows:

1.             For the purposes of this Agreement, the term “Equity” includes,
Equity Residential, Equity Residential Properties Management Limited
Partnership, ERP Operating Limited Partnership, Equity Residential Properties
Management Limited Partnership II, Equity Residential Properties Management
Corp., Equity Residential Properties Management Corp. II, Equity Apartment
Management, L.L.C., and to the extent applicable, as direct intended and third
party beneficiaries hereof, their past and present owners, directors, officers,
agents, attorneys, insurers, employees, representatives, trustees,
administrators, fiduciaries, parents, subsidiaries, divisions, partners, joint
ventures, sister corporations and/or affiliated business entities, predecessors,
successors, heirs, and assigns, jointly and severally, in both their personal
and corporate capacities.

2.             For the purposes of this Agreement, the term “Employee” shall
include Donna Brandin and her heirs, successors, agents, and assigns.

3.             Subject to Employee’s compliance with the terms and conditions of
this Agreement, Employee shall be entitled to the payments and benefits
delineated in Section 3(b) of the Severance Agreement, with the further
agreement that: (i) Employee’s outstanding performance shares shall be valued on
or before November 15, 2007 using a


--------------------------------------------------------------------------------


valuation date of September 30, 2007; (ii) Employee shall have ninety (90) days
from the Termination Date to exercise any vested options; and (iii) Employee
shall not receive any grant of long-term compensation for services provided
during 2007.  Said payments and benefits shall be paid and/or provided at the
times provided in the Severance Agreement.

4.             Employee hereby fully, finally, and unconditionally releases
Equity from any and all claims, suits, demands, charges, debts, grievances,
costs, attorneys’ fees or injuries of every kind or nature, whether known or
unknown, absolute or contingent, suspected or unsuspected, which Employee had or
now has against Equity based on any matter or thing occurring or arising prior
to the date of this Release Agreement, including but not limited to claims
arising out of or relating to Employee’s employment with Equity or the
separation of Employee’s employment from Equity.  This release includes, but is
not limited to, claims for breach of any implied or express employment contract,
wrongful discharge or layoff, constructive discharge, retaliatory discharge,
defamation, intentional or negligent infliction of emotional distress, invasion
of privacy, loss of consortium, negligence, impairment of economic opportunity
or other common law matters; claims for wages, bonuses or other compensation;
and claims of any constitutional right or discrimination based on age, color,
concerted activity, disability, marital status, national origin, parental
status, race, religion, retaliation, sex, sexual orientation, source of income
or veteran’s status, including but not limited to claims arising under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Age Discrimination In Employment Act Of 1967, the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, the Equal Pay Act, the Family And Medical Leave Act, and any amendments to
any of these statutes, as well as any other state and local statutes and
ordinances prohibiting discrimination in employment, including but not limited
to the laws of the State of  Illinois.  Employee further waives any right to
monetary recovery should any administrative agency pursue any released claim on
Employee’s behalf.  If for any reason any such agency takes the position that a
pending charge has been brought on Employee’s behalf or encompasses Employee,
Employee agrees to immediately advise the agency in writing that she does not
wish to be involved in the matter and that the agency should terminate all
efforts on Employee’s behalf, all claims having been fully and fairly satisfied
by this Agreement.  Excluded from this Agreement are any claims or
administrative charges which cannot be waived by law, claims relating to health
insurance continuation rights under the terms of COBRA, rights to vested
retirement benefits, if any, claims relating to enforcement of this Agreement,
and claims for indemnification arising under law, by-laws or contract.  EMPLOYEE
UNDERSTANDS AND AGREES THAT THIS RELEASE FOREVER BARS EMPLOYEE FROM SUING,
ARBITRATING OR OTHERWISE ASSERTING A CLAIM AGAINST EQUITY ON ANY RELEASED CLAIM.


--------------------------------------------------------------------------------


5.             It is expressly understood by Employee and Equity that this
Agreement is being entered into pursuant to the terms of the Resignation
Agreement and the Severance Agreement, under which Employee received substantial
consideration, and is solely for the purpose of settling matters set forth in
this Agreement and that by entering this Agreement, Equity does not, in any way,
either directly or indirectly, by inference or otherwise, admit to any liability
or wrongdoing, to any violation under any law, statute, regulation, ordinance or
contract or waive defenses as to those matters within the scope of this
Agreement and that no court, agency, or arbitrator has found Equity so liable or
to have committed any such violation.

6.             Employee warrants that she has returned to Equity all property
belonging to Equity and that she has not filed or brought any claim or charge
against Equity with any court, arbitral tribunal, administrative agency,
governmental agency or other such body.  Not later than 90 days following the
Termination Date, Employee shall submit a final travel and expense report to
Equity itemizing all outstanding travel and business expenses which have not
been previously reimbursed.  The report will include all information and
supporting documentation normally provided under Equity’s practices and
procedures.  Equity shall promptly reimburse Employee for any such reimbursable
expenses.

7.             This Agreement, the Resignation Agreement and the Severance
Agreement sets forth all of the terms and conditions of the agreement between
the parties on the matters set forth in this Agreement and shall be considered
and understood to be a contractual commitment and not a mere recital.  This
Agreement shall be binding upon Equity and its successors and assigns and upon
Employee and her respective agents, heirs, executors, representatives, and
assigns.  Each party shall bear and pay her or its own costs and attorneys’ fees
with regard to this Agreement and any matters covered herein.

8.             A waiver of any right under this Agreement must be in writing to
be effective.  If any portion of this Agreement is held invalid by operation of
law, the remaining terms of this Agreement shall not be affected.  The language
of all parts of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties.  This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois, except to the extent that federal laws apply.

9.             Employee agrees and acknowledges that should she violate any term
of this Agreement, the amount of damages that Equity would suffer as a result of
such violation would be difficult to ascertain.  Employee further agrees and
acknowledges that in the event of a breach by Employee of any term of this
Agreement, in addition to injunctive relief or any other damages, Equity may
recover all costs and expense reasonably incurred by Equity in enforcing this
Agreement or defending against a suit brought in violation of this Agreement,
including reasonable attorneys’ fees.  If Equity is not the prevailing party in
any such action, Employee may recover all cost and expense reasonably incurred
by her in such action, including reasonable attorneys’ fees.


--------------------------------------------------------------------------------


10.           Employee acknowledges that she has been given twenty-one (21) days
from the date she received this Agreement to consider its terms and decide
whether or not to sign it.  Employee understands that she may revoke this
Agreement at any time within the seven (7) day period following execution
thereof and that this Agreement shall become effective and enforceable when the
revocation period has expired.

11.           Employee acknowledges that this Agreement constitutes written
notice from Equity that it advises Employee to seek legal counsel before signing
this Agreement, and that she has had an opportunity to do so.

12.           This Agreement cannot be modified, withdrawn, rescinded or
supplemented in any manner after the date upon which it is executed except in
writing signed by both parties.  Employee acknowledges that in executing this
Agreement she does not rely on any inducements, promises or representations made
by Equity other than those expressly stated herein and in the Severance
Agreement.  Employee further declares that she has read this Agreement and fully
understands its terms and contents, including her rights and obligations
hereunder, and freely, voluntarily and without coercion enters into this
Agreement.

13.           Employee agrees that after the Termination Date, she will
cooperate with and assist Equity from time to time in the investigation and
defense of claims brought by or against Equity.

14.           a. For a period of one (1) year after the Termination Date, (i)
Employee will not become a consultant to, or an officer, employee, agent,
advisor, principal, partner, director or substantial stockholder of any company
or entity engaged in the multi-family apartment rental or development or
condominium conversion business; and (ii) Employee will not, directly or
indirectly, for the benefit of any company or entity solicit the employment or
services of, hire, or assist in the hiring of any person employed by Equity and
then eligible for its long term compensation program.

b. Employee declares that she has carefully read and considered the provisions
of this Section 14 and agrees that the restrictions set forth in this Section 14
(including the period of restriction, scope of activity to be restrained and the
geographical scope) are fair and reasonable and are reasonably required for the
protection of the interests of Equity and its officers, directors, employees,
creditors and stockholders.  Employee understands that the restrictions
contained in this section may limit her ability to engage in a business similar
to that of Equity’s, but acknowledges that she will receive sufficiently high
compensation and other benefits hereunder to justify such restrictions.

c. Employee shall not at any time hereafter make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
Equity or of any of its subsidiaries or (ii) other technical, business,
proprietary or financial information of Equity or of any of its subsidiaries not
available to the public generally or to the competitors of Equity or to the
competitors of any of its subsidiaries (“Confidential Information”), except to
the extent that such Confidential Information: (i) becomes a matter of public
record, other than as a result of any act or omission of


--------------------------------------------------------------------------------


Employee; or (ii) is required to be disclosed by any law, regulation or order of
any court or regulatory commission, department or agency, provided that Employee
gives prompt notice of such requirement to Equity to enable Equity to seek an
appropriate protective order.

d. Employee understands that if she fails to fulfill her obligations under this
Section 14, Equity will suffer irreparable injury, and the damages to Equity
would be very difficult to determine.  Therefore, in addition to any other
rights or remedies, Employee agrees that Equity will be entitled to a temporary,
preliminary, and permanent injunction enjoining or restraining Employee from any
such violation or threatened violation, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security.  Employee
hereby consents to specific enforcement of this Section 14 by Equity through an
injunction or restraining order issued by any state or federal court of
competent jurisdiction.  Employee further acknowledges and agrees that due to
the uniqueness of her services and confidential nature of the confidential
information she possesses, the covenants set forth herein are reasonable and
necessary for the protection of the business and the goodwill of Equity.

15.           Employee agrees not to take any action or make any statement that
reasonably could be construed as an effort to adversely affect the business or
goodwill of Equity and further agrees not to make disparaging or derogatory
remarks about any Equity employee or trustee.  Equity agrees to instruct its
Executive Management Committee not to take any action or make any statement that
reasonably could be construed as an effort to adversely affect Employee’s
personal reputation or future employment.

In Witness Whereof, this Release Agreement has been executed as of the above
date.

 

Equity Residential

By:

 

 

 

Bruce C. Strohm

 

 

Executive Vice President & General Counsel

 

 

 

 

 

 

 

By:

 

 

 

Donna Brandin, Executive

 

 


--------------------------------------------------------------------------------